MCCLELLAN, J.
(dissenting.) The court below had, in A. G. S. R. R. v. Sanders, 145 Ala. 449, 40 South. 402, the highest authority for the giving, at the instance of the plaintiff, of charge 2. I am unable to agree that such charge is other than an incorrect statement of the law. In my opinion the terms “improperly made,” “bad condition,” and “badly handled” alone render the charge erroneous. It is rarely safe to adopt, either in pleading or special instructions, general expressions to be found in narration or argument in judicial opinions. The frequency of such use in opinions affords no warrant for the assumption that by such use they have become, for purposes of pleading or jury instruction, the synonyms of accurate definitions sanctioned by law, and on the application of which to given facts and circumstances the rights of parties must be determined. — McGee’s Case, 117 Ala. 229, 23 South. 797. In judicial writings, we speak of self-defense as embracing legally recognized elements of this great doctrine; yet it has been settled by this court that the employment of such an expression in a special charge in improper, since it commits to the jury the function of determining what self-defense legally is, whereas it is the duty of the court to define it. The quoted terms do not appear to me to be the equivalent of negligence.
With respect to the ignition of property by fire from locomotives averred to be defectively constructed or equipped, aside from the burden of proof and its discharge in such cases, negligence cannot be declared if the locomotive is constructed and equipped with approved appliances as are like agencies in use by other well-regulated railroads, and which experience has proven to be adapted to the purpose. The test of negligence vel non in this regard is evident; and, being so, it is obvious that the term “improper” suggests no such *322standard. Indeed, an engine may be “improperly” made, as measured by a juror’s ideas and there is no other criterion furnished by the charge, yet that engine may be constructed and equipped in perfect accord with the best appliances and construction known to the railroad world. In other words, the charge imports no legal standard for a failure to attain which in the construction or equipment of an engine for the prevention of the ignition of property by fire therefrom negligence is imputable; but, on the contrary, it instructs the jury that an “improper” construction, regardless of the law-made criterion, will warrant the imputation of negligence. If the terms quoted were employed in a complaint, is there any doubt but that it would be ruled to state no cause of action. When defining duty as a predicate for a pronouncement of negligence in an instruction, ought any less accuracy be sanctioned? Surely no charge can be said to be merely misleading when it incorrectly announces the duty for the breach of which liability is claimed.
The foregoing considerations are alike applicable to the term “bad condition,” What was a condition of perfection in construction or equipment, meeting the legal duty in such cases, is wholly misstated, and'the ascertainment of it is left, by the very language of the charge, to be determined by the jury, whereas the court should have defined it.
The expression “badly handled,” in respect to the throwing of sparks, is perhaps more indefensible than any other element of the charge. This court has held it to be within common knowledge that a locomotive cannot be successfully operated without emitting fire. Yet it is announced in this charge, and approved, that mere bad handling in the respect of throwing sparks is the equivalent of negligent operation with that re-*323suit. What is a proper- handling or operation of an engine, in this respect, is not stated; but the jury are told - that, notwithstanding all operated engines will emit fire, they may impute negligence if the handling was bad in that regard. It does not seem to me that property rights should be affected or damages imposed upon invitation of such instructions.
For substantially similar reasons, charge 3 should have been refused.
The judgment below should, in iny opinion, be reversed.